UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6982



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FREDERICK ERNEST AVERY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CR-92-20-F, CA-97-269-5-F)


Submitted:   January 6, 1998              Decided:   January 22, 1998


Before WILKINS, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frederick Ernest Avery, Appellant Pro Se. John Samuel Bowler,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. We find Appellant's claims of ineffective

assistance of trial and appellate counsel to be without merit be-
cause Appellant failed to establish prejudice. See Strickland v.
Washington, 466 U.S. 668, 694 (1984). Accordingly, we deny Appel-

lant's motion for a certificate of appealability and dismiss the

appeal on the reasoning of the district court. United States v.

Avery, Nos. CR-92-20-F; CA-97-269-5-F (E.D.N.C. June 3, 1997). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2